Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162163(46)(47)                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  GAVRIL MICLEA,                                                                                        Elizabeth M. Welch,
           Plaintiff,                                                                                                 Justices
  and
  MICHIGAN HEAD & SPINE
  INSTITUTE, P.C.,
             Intervening Plaintiff,
                                                                    SC: 162163
  v                                                                 COA: 344694
                                                                    Wayne CC: 16-011913-NF
  CHEROKEE INSURANCE COMPANY,
           Defendant-Appellant,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellee,
  and
  MICHIGAN ASSIGNED CLAIMS PLAN
  and MICHIGAN AUTOMOBILE
  INSURANCE PLACEMENT FACILITY,
             Defendants.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on February 3, 2021, is accepted as timely filed. On further order of the Chief
  Justice, the motion of defendant-appellant to extend the deadline for filing its reply to
  March 17, 2021, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 5, 2021

                                                                               Clerk